                             Case 3:20-cv-00298-MMD-CLB
                             Case 3:20-cv-00298-MMD-CLB Document
                                                        Document 20
                                                                 21 Filed
                                                                    Filed 09/14/20
                                                                          09/14/20 Page
                                                                                   Page 1
                                                                                        1 of
                                                                                          of 2
                                                                                             2




                         1   JASON W. PEAK, ESQ.
                             Nevada State Bar No. 7131
                         2   DIANA ZUCCARINI
                         3   Nevada State Bar No. 12147
                             LAXALT & NOMURA, LTD.
                         4   9790 Gateway Drive, Suite 200
                             Reno, Nevada 89521
                         5   (775) 322-1170
                             Attorney for Defendants
                         6   Bennett Truck Transport and Brian Sterling
                         7
                                                         UNITED STATES DISTRICT COURT
                         8
                                                                 DISTRICT OF NEVADA
                         9
                              PARIS L. WATSON, an individual                       Case No.: 3:20-CV-00298
                        10

                        11                          Plaintiff,

                        12    vs.

                        13    BENNETT TRUCK TRANSPORT, a Delaware
                              Corporation; BRIAN STERLING, an individual
                        14

                        15                          Defendants.

                        16
                                                   NOTICE OF DISASSOCIATION OF COUNSEL
                        17
                                     Defendants Bennett Truck Transport and Brian Sterling, by and through their counsel,
                        18
                             Laxalt & Nomura, Ltd. hereby gives notice that attorney Diana Zuccarini is no longer
                        19
                             representing them due a change in employment. Attorney Jason W. Peak, of Laxalt & Nomura,
                        20
                             Ltd., will continue to represent said defendants.
                        21
                                     DATED this 14th day of September, 2020.
                        22
                                                                                  LAXALT & NOMURA, LTD.
                        23
                                    IT IS SO ORDERED.                             /s/ Jason Peak
                        24                                                        JASON W. PEAK, ESQ.
                                    Dated: September 14, 2020                     Nevada State Bar No. 7131
                        25                                                        9790 Gateway Drive, Suite 200
                        26                                                        Reno, Nevada 89521
                                    ________________________________              T: (775) 322-1170
                                    UNITED STATES MAGISTRATE JUDGE
                        27                                                        Attorney for Defendants Bennett Truck
LAXALT & NOMURA, LTD.
ATTORNEYS AT LAW                                                                  Transport and Brian Sterling
9790 GATEWAY DRIVE
SUITE 200               28
RENO, NEVADA 89521




                                                                         Page 1 of 2
                             Case 3:20-cv-00298-MMD-CLB Document
                             Case 3:20-cv-00298-MMD-CLB Document 20
                                                                 21 Filed
                                                                    Filed 09/14/20
                                                                          09/14/20 Page
                                                                                   Page 2
                                                                                        2 of
                                                                                          of 2
                                                                                             2




                         1                                  CERTIFICATE OF SERVICE
                         2          Pursuant to NRCP 5(b), I hereby certify that I am an employee of LAXALT &

                         3   NOMURA, LTD., and that I caused to be served a true and correct copy of the foregoing

                         4   NOTICE OF DISASSOCIATION OF COUNSEL by:

                         5          Mail on all parties in said action, by placing a true copy thereof enclosed in a sealed
                                    envelope in a designated area for outgoing mail, addressed as set forth below. At the
                         6
                                    Law Offices of Laxalt & Nomura, mail placed in that designated area is given the correct
                         7          amount of postage and is deposited that same date in the ordinary course of business, in
                                    a United States mailbox in the City of Reno, County of Washoe, Nevada.
                         8
                                    By electronic service by filing the foregoing with the Clerk of Court using the Court’s
                         9          CM/ECF electronic notice system to the attorneys associated with this case.
                        10
                                    Facsimile on the parties in said action by causing a true copy thereof to be telecopied to
                        11          the number indicated after the address(es) set forth below.

                        12          Federal Express or other overnight delivery.
                        13   addressed as follows:
                        14    Patrick R. Leverty, Esq.
                        15    LEVERTY & ASSOCIATES LAW CHTD.
                              832 Willow Street
                        16    Reno, NV 89502
                              T: 775-322-6636
                        17    F: 775-322-3953
                              pat@levertylaw.com
                        18

                        19    Stephanie E. Balzli, Esq. (Pro Hac)
                              Christopher J. Balzli, Esq. (Pro Hac)
                        20    SHUNNARAH INJURY ATTORNEYS, PC
                              2900 1st Avenue South
                        21    Birmingham, AL 35233
                              T: 205-983-8545
                        22
                              sbalzli@asilpc.com
                        23    Attorneys for Plaintiff

                        24          DATED this 11th day of September, 2020.

                        25                                              /s/ Deborah Penhale
                                                                        An Employee of Laxalt & Nomura, Ltd.
                        26

                        27
LAXALT & NOMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200               28
RENO, NEVADA 89521




                                                                         Page 2 of 2
